The report is accepted. The only question is whether the defendant commission acted arbitrarily and hence illegally in refusing a package store permit to plaintiff because he is an unsuitable person by reason of his "record." It appears that while the so-called "Prohibition Amendment" was in effect the plaintiff either pleaded, or was found, guilty, of violating "the existing law" on two occasions, viz., April 8, 1922 and May 8, 1926. The "existing law" mentioned is palpably that in effect at the time of the convictions referred to and not that now in force.
This court cannot say that there is at least no reasonable ground for a fair difference of opinion whether the plaintiff's record of convictions does not render him an unsuitable person to enjoy the privileges of the permit which he now seeks. In the first of these he was fined $200 and this did not deter him from pursuing conduct which four years later impliedly merited a fine of $400 and a jail sentence of thirty days, execution of which latter was suspended. If the commission drew the inference from these occurrences that the plaintiff had shown a certain degree of contempt for the law and might reasonably be expected to do so again if entrusted with a permit, the court cannot say that it acted arbitrarily in so doing. While the situation disclosed more closely approaches the borderline between what may be viewed as a fair and reasonable exercise of the commission's discretion and an arbitrary use of its powers, it is not perceived that the commission has overstepped these limits.
   Judgment for the appellee dismissing the appeal.